Citation Nr: 9901258	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  97-33 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to an increased (compensable) rating for the 
service-connected residuals of a right ankle fracture.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1989 to July 
1994.

This matter comes to the Board of Veterans Appeals (Board) 
on appeal of a September 1996 rating decision of the RO.  



REMAND

The veteran contends that the residuals of his right ankle 
fracture are more disabling than as currently rated.  

The veteran was afforded a VA examination in August 1996.  At 
that time, the veteran reported a history of having injured 
his right ankle approximately six weeks prior to his 
discharge from service.  He complained that he continued to 
experience occasional swelling and stiffness, as well as 
decreased range of motion.  Upon examination, the veteran was 
noted to have a normal gait, good function and no secondary 
skin or vascular changes.  Dorsiflexion and plantar flexion 
of the right foot was described as being approximately two 
degrees less than what could be accomplished with the left 
foot, but within normal limits.  Inversion and eversion were 
also noted to be slightly less than on the left, but within 
normal limits.  

In addition, the examining physician also found a 
subcutaneous feeling protuberance just distal to the inferior 
margin of the lateral malleolus that was described as being 
nontender and appeared to have no functional significance.  
The final impression was that of history of injury to the 
right ankle, with radiographs of the right ankle not 
supporting a diagnosis of fracture.  

Subsequent to the VA examination, the RO granted service 
connection for the residuals of a right ankle fracture, but 
found that a compensable evaluation was not warranted.  

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45 and clinical findings must be expressed in terms of the 
degree of additional range-of-motion loss due to any pain on 
use, incoordination, weakness, fatigability, or pain during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  As 
such, the most recent VA examination is inadequate for 
evaluation purposes because it does not include sufficient 
detail for rating the disability at issue and further 
examination should be conducted on remand.  38 C.F.R. § 4.2.

Accordingly, this case is remanded to afford the veteran an 
examination which should include a medical opinion as to 
whether the residuals of his right ankle fracture are 
manifested by pain with use, weakened movement, excess 
fatigability, incoordination or any other functionally 
disabling symptoms.  Additionally, and most importantly, this 
opinion should be expressed in terms of additional range-of-
motion loss beyond that already demonstrated clinically.  In 
other words, any functional loss found, such as the pain 
complained of by the veteran, must be quantified as 
additional loss of motion.  DeLuca, supra.  In addition, any 
pertinent treatment records should be obtained for review.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him since service for 
the service-connected residuals of his 
right ankle fracture.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  Then, the RO should schedule the 
veteran for a comprehensive VA 
examination by an orthopedist to 
determine the current severity of the 
service-connected residuals of his right 
ankle fracture.  All indicated tests, 
including X-ray studies and range of 
motion studies, must be conducted.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study.  The examiner should 
state whether the veteran has any 
objective evidence of pain or functional 
loss due to pain associated with the 
service-connected ankle disability.  The 
examiner should be requested to provide 
an opinion as to the extent that pain 
limits the functional ability of the 
veterans ankle.  The examiner should 
also be requested to determine whether, 
and to what extent, the ankle exhibits 
weakened movement, excess fatigability, 
or incoordination.  A complete rationale 
for any opinion expressed must be 
provided.

3.  After undertaking the development 
requested above to the extent possible, 
the RO should again review the issue of 
an increased rating for the service-
connected disability to include 
consideration of the Courts holding in 
DeLuca.  If the benefit sought on appeal 
is not granted to the veterans 
satisfaction, then he should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  
- 2 -
